John D. Bennett, J.
In this adoption proceeding the infant’s unwed natural mother (hereinafter referred to as the petitioner) seeks an order directing that citation issue to the adoptive parents and their attorney to show cause why she should not be permitted to revoke her consent to the adoption of the infant.
The petitioner executed an irrevocable consent before the court on October 31, 1973, four months before she reached her majority. Said consent was executed as prescribed by section 115-b of the Domestic Relations Law. The sole grounds raised by the petitioner for setting aside the consent is that she was not represented by counsel, a guardian ad litem was not appointed to protect her interest and the court did not obtain her parent’s consent to the adoption. These do not constitute valid grounds to set the irrevocable consent aside.
The petitioner signed an affidavit which was resworn to before the Surrogate. The affidavit consists of three pages and sets forth in detail the reasons why she wanted to place the child for adoption. At the time petitioner appeared before the court to give her consent, the court advised her that she was entitled to counsel to represent her in these proceedings and she stated that it was her desire not to retain independent counsel to represent her. The Domestic Relations Law provides that the court must obtain the consent of the infant mother of a child born out of wedlock, but there is no requirement for the court to appoint a guardian ad litem when she voluntarily appeared before the Surrogate, gave her consent as prescribed by statute and received a copy of the irrevocable consent (2 G. J. S., Adoption of Persons, § 69).
Accordingly the court will not entertain the petition to revoke the irrevocable consent of the infant’s natural mother.